

                                      Exhibit 10.1


[Company Lettterhead]




                 February 9, 2010


Mr. Emil (Bud) J. Fanelli
[Address]
[City], [State] [Zip Code]




Dear Bud:


In recognition of your extra efforts while Superior Industries International,
Inc. (the Company”) is searching for a new Chief Financial Officer (“CFO”) and
during the transition period after a new CFO is found, we submit the following
Acting CFO Terms and Conditions for your review and acceptance.  This Agreement
is intended to completely supersede the July 8, 2008 retention agreement (the
“Retention Agreement”) you signed with the Company.


 
1.
Upon your approval of this Agreement, the Company shall present you with a check
for $9,600, less applicable withholding taxes, to compensate you for cancelling
the Retention Agreement.



 
2.
If you are employed on the date that is six months after the hiring of a
successor CFO, a lump sum payment of twelve weeks pay, using the base pay range
in effect at that time, shall be made to you.  If your employment is terminated
prior to the date that is six months after the hiring of a successor CFO, you
will forfeit this payment.



 
3.
Effective January 1, 2010, your annual paid vacation shall accrue at the rate of
four weeks per year, and shall remain at that level thereafter.





Agreed and Accepted
this                                                                           Agreed
and Accepted this


9th day of February,
2010                                                                           12th
day of February, 2010
 
__________________________                                                           _____________________________
Steven J.
Borick,                                                                                         
 Emil J. Fanelli
Chairman, CEO, and President,
Superior Industries International, Inc.

